Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 12/13/2021 has been considered.
Claims 1, 6, 9, 14, and 17 are amended. Claims 5, 13, and 19 are canceled. Claims 21-23 are added. Claims 1-4, 6-12, 14-18, and 20-23 remain pending in this application and an action on the merits follow.
Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, 14-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0149611 to Lissack, in view of Japan Patent No. JP 3636744 to Morimoto et al.
With regard to claims 1, 9, and 17, Lissack discloses an apparatus comprising: 
a processor(paragraph 128); and 
memory storing instructions that, when executed, cause the processor (paragraph 128) to connect to any of one or more network elements in a network, a Network Management System (NMS), an Operation Support System (OSS), an Element Management System (EMS), and a Software Defined Networking (SDN) controller or application (Fig. 1, paragraph 29, Various embodiments of methods and apparatus for configuring networking operations in a large-scale distributed system such as a provider network are described. In some embodiments, a centralized networking configuration 
record the inventory and the associated relationships in a graph database that includes nodes that are points in a graph and with directed vertices between the points based on the associated relationships, wherein each node includes one or more properties and one or more labels, and wherein each of the directed vertices includes a 
query the graph database for any of capacity management, inventory management, network planning, and network maintenance (paragraphs 79-80 and 87, Using the collected information, a response to the networking status request may be generated and provided to the requester via the programmatic interface (element 1313). In some cases the metrics may be provided to the NCS via the nodes of a metrics collection system, such as nodes of a health monitoring service. The classification metadata generated for a given target node of the distributed system may include a traffic classification hierarchy to be used at the target node (e.g., a hierarchy that can be represented in a tree data structure similar to that shown in FIG. 5), and a procedure or a set of rules to be used to classify units of network traffic into the categories defined in the hierarchy (e.g., a procedure representable using a graph similar to that shown in FIG. 7).).
However, Lissack does not disclose defining a perspective for each node where the perspective is one of planned and operational; and wherein visibility of the nodes with directed vertices of the queried graph database is responsive to the defined perspective. 
However, Morimoto teaches defining a perspective for each node where the perspective is one of planned and operational; and wherein visibility of the nodes with directed vertices of the queried graph database is responsive to the defined perspective (According to the schedule creation method of the distributed system according to the present invention, for each computer that creates the schedule information, for each 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Lissack to include, defining a perspective for each node where the perspective is one of planned and operational; and wherein visibility of the nodes with directed vertices of the queried graph database is responsive to the defined perspective, as taught in Morimoto, in order to define the start/stop schedule for each computer in a distributed system (Morimoto, paragraph 4).
With regard to claims 2, 10, and 18, Lissack discloses the graph database includes a plurality of layers of granularity including metadata that is used to specify behavior and rules between the nodes and the relationships (paragraphs 55 and 57, The networking manager component may receive the classification metadata generated by an NCS 180 for instance host 144, for example, including the representations of the classification tree and/or the classification procedure described above. The interpreter 359 may parse the metadata and apply the procedure indicated in the metadata to packets of traffic directed to or from the various compute instances 350).  
With regard to claims 3 and 11, Lissack discloses the graph database includes a plurality of layers of granularity including a Hypermodel that defines the nodes and the relationships including equipment, addresses, and interfaces and a Metamodel that refines the Hypermodel to define inventory objects including devices, cards, locations, and ports (paragraphs 92, 94, For example, in one implementation, with respect to networking-related performance indicators, a client may indicate a preference for any of the following granularities: (a) a port-level granularity (e.g., information at the level of TCP or UDP ports may be preferred), (b) a network-interface level granularity, (c) a virtual machine level granularity, (d) a host-level granularity, (e) a rack-level granularity, (f) a data center room-level granularity, (g) a data-center level granularity, (h) an availability container-level granularity, or (i) a geographical region level granularity. 
With regard to claims 4 and 12, Lissack discloses the graph database includes a plurality of layers of granularity including an Archetype and Archetype Instance, wherein the Archetype defines a type of inventory and compatibilities, and the Archetype Instance defines composition of the inventory (Fig. 6, paragraphs 63 and 65, FIG. 6 illustrates an example of a hierarchical data structure 601 that may be used to combine network traffic category information of a plurality of instance hosts at a data center, according to at least some embodiments. As shown, respective classification trees (C-trees) may be generated for numerous instance hosts at the data center, such as C-trees 601A, 601B, 601M and 601N.  A single composite tree 607 may be created for the data center as a whole in some embodiments, by combining the room-level trees.  In accordance with these rules, since the root node (collectively representing all the traffic categories defined for the instance host or network device for which the classification graph is generated) has a bandwidth limit of K Gbit/sec, none of the children nodes of the root node may have a greater bandwidth limit than K Gbit/sec 
With regard to claims 6 and 14, Lissack discloses the perspective for the planned nodes includes a date when it transitions to operational (Fig. 4a-Fig. 4c, paragraphs 57-58 and 76, As shown in element 1001, various initial or default parameters of the service may be determined, e.g., in view of global bandwidth management policies, availability and/or performance requirements of the service for which the networking configuration is being implemented. Such parameters may include, for example, the number of NCSs 180 to be configured in each availability container or in each data center, the metadata delivery schedules and protocols (e.g., whether a push protocol in which the NCSs initiate metadata transfer is to be used as the default, or whether a pull protocol is to be used in which instance hosts request classification metadata as needed), the types of additional triggering events that may lead to metadata transfer, the input sources to the NCSs and/or the output destinations to which results of the NCS decisions are to be supplied).  
With regard to claims 7, 15, and 20, Lissack discloses the instructions that, when executed, further cause the processor to perform steps of presenting a User Interface with a graphical representation based on the querying (paragraphs 93-94, Thus, the visualization service may be responsible in such implementations for obtaining the metrics, determining the topology and the performance indicators, and providing a selected set of data for inclusion in a heat map in some appropriate format 
With regard to claims 8 and 16, Lissack discloses the nodes include any of a location, a rack, a shelf, a slot position on the shelf, a card in the slot position, a pluggable in the card, and one or more physical ports in the card or the pluggable (paragraphs 1, 65, 92, Many companies and other organizations operate computer networks that interconnect numerous computing systems to support their operations, such as with the computing systems being co-located (e.g., as part of a local network) or instead located in multiple distinct geographical locations. A given provider network may include numerous data centers (which may be distributed across different geographical regions) hosting various resource pools, such as collections of physical and/or virtualized computer servers, storage servers with one or more storage devices each, networking equipment and the like, needed to implement, configure and distribute the infrastructure and services offered by the provider. The data center may comprise a plurality of server racks arranged in a number of different rooms in the depicted embodiment. An NCS may aggregate the C-trees of the instance hosts incorporated in a given rack, forming rack-level C-trees such as 603A and 603B.).  
With regard to claims 21-23, the combination of references discloses and teaches a node is considered visible in the perspective, if the node has a create relationship associated with the perspective (Morimoto, Fig. 12, paragraphs 13, 22, 24, 78, and 80).

	
Response to Arguments
Applicants' arguments filed on 12/13/2021 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “Lissack does not disclose defining a perspective for each node where the perspective is one of planned and operational; and wherein visibility of the nodes with directed vertices of the queried graph database is responsive to the defined perspective”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARIEL J YU/Primary Examiner, Art Unit 3687